DETAILED ACTION

Status of Claims

This action is in reply to the amendments filed on 27 September 2022.
Claims 1, 10 & 15 have been amended.
Claims 1-19 are currently pending and have been examined.
The present application is being examined under the pre-AIA  first to invent provisions. 
The Examiner respectfully rescinds the 35 U.S.C. § 101 rejection in view of applicant’s arguments on pages 9-11.  Specifically, the remote devices do not need generate the risk relationship packages but the back-end computer server transmits the data to the remote devices by a security feature and a distributed communication network. This provides a specific improvement such that low complexity computers can be used to implement the method, improves network performance and bandwidth, and improves the security of the system. The claim as a whole integrates human activity into a practical application. Thus, the claim is eligible because it is not directed to the recited judicial exception.

Response to Arguments
Applicant’s arguments, see11 & 12, filed 27 September 2022, with respect to the rejection(s) of claim(s) 1-19 under 35 U.S.C. § 103 and 102  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Stepeck et al. US 8,666,784 B2.


	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 8, 10, 11 & 15-18 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Stepeck et al. US 8,666,784 B2, hereafter Stepeck.
Claims 1, 10 & 15
Stepeck discloses:
(a) a risk relationship package data store associated with an encrypted database management system that contains electronic records, each electronic record representing a risk relationship package between an enterprise and an entity, and including, for each risk relationship package, an electronic record identifier and an overall attribute value (column 4, lines 43-52, column 7, lines 47-60 & column 10, lines 48-53);

(b) an available type of risk coverage data store associated with the enterprise (column 7, lines 49-53);

(c) the back-end application computer server, coupled to the risk relationship package data store and the available type of risk coverage data store, including (column 2, lines 40-50 & column 3, lines 9-26):

a computer processor, and a computer memory, coupled to the computer processor, storing instructions that, when executed by the computer processor, cause the back-end application computer server to(column 2, lines 40-50 & column 3, lines 9-26):

(i) transmit, to a remote device associated with the entity, a set of potential types of risk coverage based on information in the available type of risk coverage data store (column 2, lines 40-50 & column 3, lines 9-26),

(ii) receive, from the remote device, an indication of a selected subset of the potential types of risk coverage (column 3, lines 24-37),

(iii) based on the received indication and a pre-determined rule, generate a risk relationship package for the entity using a flexible structure framework (column 3, lines 24-37),

(iv) calculate an overall attribute value for the generated risk relationship package based on an attribute algorithm such that at least one reduction to the overall attribute value is applied based on an amount associated with the selected subset (column 3, lines 45-51 & column 6, lines 46-51), and

(v) create a new electronic record in the risk relationship package data store, including the calculated overall attribute value (column 8, lines 5-8 & column 13, lines 7-20); and 

(d) a communication port coupled to the back-end application computer server to facilitate a transmission of data to the remote device to support an interactive display, including an indication of the calculated overall attribute value, via security features and a distributed communication network (column 3, lines 33-39 & Fig. 6).
	

Claim 2, 11
Stepeck discloses:
wherein the generated risk relationship package includes pre-grouped types of risk coverage in addition to the selected subset of the potential types of risk coverage received from the user device (column 2, lines 50-54).

Claim 6, 16
Stepeck discloses:
wherein the generated risk relationship package is associated with a homeowner’s insurance policy (column 2, lines 50-54 & column 3, lines 45-51).

Claim 7, 17
Stepeck discloses:
wherein the calculated overall attribute value is an insurance premium value (column 3, lines 45-51).


Claim 8, 18
Stepeck discloses:
wherein the set of potential types of risk coverage include at least one of: (i) a fire department service charge, (ii) lock replacement, (iii) water sewer backup, (iv) equipment breakdown, (v) roof damage, (vi) weather damage, (vii) property damage, and (viii) personal injury (column 11, lines 45-50 column 13, line 64).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 3 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stepeck in view of Gay et al. US 2014/0257867 A1, hereafter Gay.
Claim 3 & 12
Stepeck discloses the limitations as shown in the rejection of Claim 2 & 11 above.  Stepeck does not disclose the limitation of wherein the pre-grouped types of risk coverage are associated with at least three coverage tiers. However, Gay, in at least paragraph 0056 discloses “The information provided to the user may include options for one or more types of traditional or trip-based vehicle insurance coverage, one or more classes of coverage levels (e.g., standard, economy, minimum required, etc.), one or more coverage levels, one or more deductible levels, one or more types of vehicle use units corresponding to sets of vehicle trip limitations, one or more quantities of vehicle use units, and cost or policy premium information relating to any of the policy and quantity options.” 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Gay with the technique of reference Stepeck to offer insurance policies where coverage is measured by the vehicle usage (Gay para. 0002) Therefore, the design incentives of offering measure insurance policies provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim(s) 4, 5, 13 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stepeck in view of Samuels US 2016/0078551 A1.
Claim 4, 5, 13 & 14
Stepeck discloses the limitations as shown in the rejection of Claim 3 & 12 above.  Stepeck does not disclose the limitation of wherein the back-end application computer server automatically suggests one of the coverage tiers for the entity and •	wherein said automatic suggestion of one of the coverage tiers is based at least in part answers provided by the entity to a series of questions. However, Samuels, in at least paragraph 0124 discloses “As an example, calculations and algorithms for analyzing responses to questionnaires may be identified and mapped to different question responses through the use of a spreadsheet or other data structure and corresponding logic. There may be, as an example, four different possible insurance determinations: (1) no insurance is recommended, (2) insurance plan(s) are recommended but not a Life Insurance Option, (3) insurance plan(s) are recommended including a Life Insurance Option, or (4) an optimized life insurance package is recommended. For example, it can be determined that no insurance is recommended if the calculations and algorithms may determine that the participant's existing insurance coverage is sufficient for all life cycle phases or that the participant or an advisor specifically excluded insurance determinations from the participant plan.” 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Samuels with the technique of reference Stepeck to offer an optimized insurance package (Samuels para. 0124) Therefore, the design incentives of offering optimized insurance policies provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim(s) 9 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stepeck in view of Vu et al. US 8,396,796 B1, hereafter Vu.
Claim 9 & 19
Stepeck discloses the limitations as shown in the rejection of Claim 7 & 17 above.  Stepeck does not disclose the limitation of  wherein the attribute algorithm applies at least one of: G) a flat package discount, (ii) a package volume discount, (iii) a package volume discount with an eligibility component, and (iv) a package discount at coverage level. However, Vu, in at least Column 2, Line 13-16 discloses “Consequently, in light of this reduced risk, the healthcare insurance providers actively court large businesses and often offer their employees healthcare insurance at significant volume discounts.” 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Vu with the technique of reference Stepeck there is significantly less risk in offering the large business employees health insurance. Statistically less likely that 20 percent of a large business's employees will be ill, or injured, in the same time frame and if any one, or a small percentage, of the numerous employees becomes even seriously ill, or incurs even a serious injury, the cost of paying the employee's, or employees', medical bills can be easily offset by even modest premiums collected by the healthcare insurance provider for all of the large business's numerous employees (Vu column 2, lines 2-16) Therefore, the design incentives of significantly reduced risk provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Virdhagriswaran et al. US 2010/0274594 A1 teaches a recommendation engine that recommends a plurality of insurance coverages based on a set of data associated with the user.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921. The examiner can normally be reached M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KITO R ROBINSON/Primary Examiner, Art Unit 3619